Shaw, C. J.
The provisions of St. 1844, c. 178, § 1, tooh effect in regard to all proceedings to be had in cases of insolvency pending at the time when it went into operation, viz. April 15th 1844. The courts held, after this statute went into operation, at which alone a discharge can be granted, ran be held only on the second Monday of each month, or by adjournment, from day to day, of a court held on such Mon*587day. Hence, the discharge, which was granted in this case, on the 6th of November 1844, is void, it having been granted at a court not held on the second Monday of that month, nor by adjournment from day to day of a court held on the second Monday of the preceding month. The master had no jurisdiction.

Exceptions overruled.